Citation Nr: 0523740	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for status post 
surgery varicose veins, right lower extremity.

2.  Entitlement to a compensable rating for status post 
surgery varicose veins, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disorder.

4.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to March 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran testified at a January 2004 hearing 
before the undersigned Veterans Law Judge, and the transcript 
is of record.  

Evidentiary development pursuant to a June 2004 Board remand 
has been completed, and the case is ready for decision.



FINDINGS OF FACT

1.  The record lacks evidence of intermittent edema of the 
right lower extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.

2.  The veteran's left lower extremity indicated cluster-like 
venous prominence on the upper, medial, and posterior aspect 
of the calf, which was slightly tender to the touch, and the 
veteran complained of swelling and aching after prolonged 
standing relieved by hot baths and warm compresses.  

3.  The record lacks evidence that the veteran's chronic 
lumbar strain manifested with muscle spasm on extreme forward 
bending or loss of lateral motion, or limitation of flexion 
not greater than 60 degrees, including additional functional 
loss.  

4.  The record lacks evidence of bilateral foot extreme 
tenderness of plantar surfaces, and severe spasm of the tendo 
achillis, as well as marked contraction of plantar fascia 
with dropped forefoot and marked varus deformity.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable rating for 
status post surgery varicose veins, right lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120.

2.  The criteria for assignment of a ten percent rating for 
status post surgery varicose veins, left lower extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120.

3.  The criteria for assignment of a rating in excess of 10 
percent for a lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2004).

4.  The criteria for assignment of a rating in excess of 30 
percent for a bilateral foot disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5278.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains February 2001 and July 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Though the former letter 
did not provide the substantive standard concerning a claim 
for an increased rating (it provided the standard for service 
connection instead), the latter letter corrected any error by 
informing the veteran that an increased evaluation required 
evidence showing a service-connected disability had gotten 
worse.  The July 2004 letter also summarized the evidence 
retained in the claims file.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran received the February 2001 VCAA letter prior to March 
2002 rating decision on appeal.  Moreover, the July 2004 
letter corrected any notice defect in the first letter.  See 
Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. April 14, 
2005).  Also, the veteran was generally advised to submit any 
additional evidence that pertained to the matter.  Pelegrini, 
18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained progress notes from the VA Medical 
Health Care System dated January 1998 to January 2001, a VA 
examination report from April 2001, and VA examination 
reports from July 2004.  The VA examination reports of record 
are sufficient for a decision on the claim and further 
assessment is not necessary.  

For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  


General Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis


Varicose veins

Varicose veins warrant a 0 percent evaluation if they are 
asymptomatic palpable or visible; a 10 percent evaluation for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery; a 20 percent evaluation 
for persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema; a 60 percent evaluation for persistent edema or 
subcutaneous induration, statis pigmentation or eczema, and 
persistent ulceration; and a 100 percent evaluation for 
massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120.

An April 2001 VA examination found that the veteran's legs 
were well developed, and the surgical incisions were well 
healed.  There were no residual veins, and no other areas of 
spot ligations.  The veteran stated that she had not received 
any injections postoperatively, but she had never had trouble 
with her veins again.  The examiner's impression was status 
post bilateral high saphenous vein ligation with no symptoms.

The veteran testified at her hearing that prolonged standing 
and walking aggravated her calf area, and in the morning her 
legs were particularly stiff.  Also, the legs were tender to 
touch, and she had swelling.  The veteran asserted that she 
used heating pads and hot baths to alleviate discomfort.  The 
veteran stated that she did not use compression hosiery 
because she did not know that it was available.  

At a July 2004 VA examination the veteran recounted her 
medical history:  In 1991 she underwent high ligation and 
stripping of varicose veins in both legs, both groin, and 
initially she did well.  For the last two to three years, 
however, the veteran had had discomfort and crampy pain in 
the left calf area.  The veteran had not sought any 
evaluation or treatment from any vascular surgeon, and she 
had not used any compression stocking or compression hosiery.  
The veteran stated that she felt crampy pain in her calf, 
especially on getting up in the morning, and then she applied 
warm compresses before going to work.  She was not using any 
compression hosiery or stockings, and then when she returned 
from work she again used warm compresses, two or three times 
a week.  

A physical examination found that the veteran walked briskly 
in the hallway without an assistance device with normal gait 
and posture.  Both legs revealed no evidence of brawny edema.  
There was no evidence of stasis dermatitis or varicose ulcer.  
Examination of the right lower extremity revealed a well-
healed scar in the veteran's right groin without any scar 
complication.  There was no apparent varicosity, leg edema, 
statis dermatitis, eczema, or ulceration.  The veteran denied 
any symptoms in the right lower extremity.  

In terms of the left lower extremity, the veteran had 
cluster-like venous prominence on the upper, medial, and 
posterior aspect of the calf, which was slightly tender to 
touch.  There was no evidence of edema, statis dermatitis, 
eczema, or ulceration present.  There was no board-like 
edema.  The examiner noted that the veteran had a subjective 
allegation of discomfort in the left calf on waking up in the 
morning, which was inconsistent with symptoms due to varicose 
vein.  Usually the varicose vein symptoms would start in the 
later part of the day or after standing for some time and not 
when waking up in the morning.  The examiner noted that the 
veteran was not using any stockings.  The veteran was 
diagnosed as having residual varicose vein, left lower 
extremity.  The examiner stated the complaints of leg 
discomfort and crampiness could be further improved with 
compression stockings, which the veteran was not using at the 
time.  

Given the preceding rating criteria, assignment of a 10 
percent evaluation for the right lower extremity is not 
feasible because there is no evidence that the veteran has 
any symptoms (that even could be potentially relieved by 
compression hosiery if she wore such hosiery).  The recent VA 
examination did not find any varicosity of the right leg, and 
the veteran denied any symptoms of the right lower extremity.  

In terms of the left lower extremity, however, the veteran is 
entitled to a 10 percent disability evaluation.  The examiner 
objectively identified the veteran's subjective assertion of 
tenderness when assessing cluster-like venous prominence on 
the upper, medial, and posterior aspect of the left calf.  
The veteran also stated at her hearing that prolonged 
standing and walking aggravated her calf area with swelling.  
The veteran apparently attempted to treat her leg with heat 
and bath, which seemed to relieve symptoms temporarily.  
Notably, the veteran is not entitled to a rating in excess of 
10 percent because there is no evidence of persistent edema 
at this time.  


Spine

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine effective September 
26, 2003.  The Court in DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997), held that the law "precludes an effective date 
earlier than the effective date of the liberalizing . . . 
regulation," but the Board shall continue to adjudicate 
whether a claimant would "receive a more favorable outcome, 
i.e., something more than a denial of benefits, under the 
prior law and regulation."  Accordingly, the Board will 
adjudicate the veteran's claims under the old regulation for 
any period prior to the effective date of the new diagnostic 
codes, as well as under the new diagnostic code for the 
period beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, the Board proceeds with its 
determination.

The revised rating schedule for diseases and injuries of the 
spine effective September 26, 2003, is as follows:  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, claims should be assessed 
according to the these criteria-unfavorable ankylosis of the 
entire spine is 100 percent.  Unfavorable ankylosis of the 
entire thoracolumbar spine is 50 percent.  Unfavorable 
ankylosis of the entire cervical spine, or forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine is 40 percent.  
Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine is 30 
percent.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height is 10 percent.  38 C.F.R. § 4.71a.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

At the April 2001 VA examination, the veteran stated that her 
back got sore occasionally, about ten times month, and she 
used stretching exercises to get rid of the symptoms.  The 
veteran had had no x-rays and no other evaluation.  The pain 
was always localized.  On physical examination, the veteran 
could flex the lumbosacral spine to 90 degrees.  Lateral 
deviation was 20 degrees in each direction, and the veteran 
was diagnosed as having chronic back strain.  

On her June 2003 substantive appeal, the veteran asserted 
that during this latter examination, the physician ordered x-
rays, but none were taken.  At her hearing, the veteran 
testified that she experienced stiffness when walking, 
stooping, reaching overhead, and kneeling.  The veteran 
stated that her back was stiff in the morning but gradually 
throughout the day became more manageable.  The veteran 
testified that her pain was 10 out of 10 in the morning, and 
6 or 7 out of 10 during the day, and had muscle spasms.  
Standing for long periods was painful, and walking for 
distances was very painful.  The veteran's job, which 
involved maintaining big files, exacerbated her back.  She 
took extra-strength Tylenol for the pain.

The July 2004 VA examination noted that veteran attributed 
her back pain to bilateral pes planus and gait impairment.  
The veteran denied any back injury while on active duty, but 
during the last six or seven years, she had started having 
low back discomfort.  She had not sought any evaluation or 
treatment for her low back, and was not receiving any 
prescribed medication.

A physical examination revealed the veteran walked with a 
normal gait and posture.  She was able to squat and get on 
the examination table without difficulty.  Examination of the 
lumbosacral spine revealed no localized tenderness or spasm.  
Forward flexion was 80 degrees, extension was 25 degrees, 
right lateral flexion 25 degrees, left lateral 25 degrees, 
and rotation 30 degrees.  There was no motor weakness, 
atrophy, or radicular neurological deficit present.  The 
veteran was diagnosed as having chronic lumbar strain.

The examiner commented that there was no history or 
documentation of flare-up or incapacitating episode in the 
past twelve months.  The veteran had limitation in prolonged 
standing, walking, frequent bending, stooping, and lifting 
heavy weight due to chronic low back discomfort.  There was 
no evidence of further limitation due to further loss of 
motion, incoordination, weakness, flare-up or lack of 
endurance after repetitive motion.  The examiner commented 
that the low back strain had not affected the veteran's 
occupation or activities of daily living.  The veteran also 
had a normal neurological examination.  

Applying the criteria in effect at the time the veteran filed 
her claim, the record lacks evidence that the veteran's 
lumbosacral strain manifests with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Plate V, 38 C.F.R. § 4.71a, indicates 
that normal lateral flexion of the thoracolumbar spine is 0 
degrees to 30 degrees.  As of the July 2004 VA examination, 
the veteran had right lateral flexion 25 degrees, and left 
lateral 25 degrees-which does not qualify as "loss of 
lateral motion."  Additionally, the examiner did not find 
any muscle spasm.  Even considering the veteran's testimony 
concerning pain upon use, the VA examiner did not find that 
the veteran's back disability precipitated any further 
limitation in terms of DeLuca factors.  As such, the veteran 
is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5295.

In terms of the current criteria, the veteran did not have 
forward flexion greater than 30 degrees but not greater than 
60 degrees; in fact, she recently had forward of 80 degrees.  
Moreover, the veteran's combined ranges of motion is greater 
than 120 degrees, and the record does not indicate objective 
manifestations of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
scoliosis, reversed lordosis, or abnormal kyphosis.  Under 
either the old or new criteria, the veteran is not entitled 
to a rating in excess of 10 percent at this time.  


Feet

Both Diagnostic Codes 5276 and 5278 include as rating 
criteria tenderness of the plantar surfaces of the feet and 
callosities, which are two of the primary manifestations of 
the veteran's foot disability.  Diagnostic Code 5276 provides 
a 50 percent rating for bilateral involvement, and a 30 
percent rating for unilateral involvement, if the disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a (2004).

Diagnostic Code 5278, for claw foot (pes cavus), acquired, 
provides a 50 percent evaluation for bilateral, and 30 
percent for unilateral, marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked valus deformity.  

VA outpatient treatment records indicate that the veteran 
received post surgery care for a right bunionectomy and 
hammertoe correction, which included using crutches for a 
period.  By February 2000 the veteran had  multiple tylomas 
and tinea pedia with interdigital maceration.  The treatment 
provider noted that the veteran had had multiple foot 
surgeries over the past several years attempting to correct 
deformities causing calluses.  An October 2000 record 
indicated that the veteran was unable to wear her Biosoles 
because they did not fit in her current pair of shoes and she 
needed to buy new shoes.  

An April 2001 VA examination found that the veteran had 
fairly extensive flattening of the medial longitudinal arch 
of the left foot.  The right foot still had some arch left, 
it was not as bad.  There were surgical scars on every toe of 
the dorsum on both feet.  There were two scars on each little 
toe.  The toes were relatively straight.  On the great toe, 
there was a scar of the metatarsal bone and also in the area 
of the metatarsophalangeal joint on the medial side so that 
it appeared that the veteran had had straightening of the 
bones plus bunionectomy on each great toe.  There were three 
painful calluses on the sole of the left foot and one painful 
callus on the sole of the right foot.  The veteran complained 
that her feet hurt all of the time.  The veteran walked down 
the hall with a good gait.  The examiner's impression was 
status post surgery for bilateral hammertoes and bunions.  

A contemporaneous x-ray showed evidence of multiple surgical 
procedures, including that there was complete ankylosis of 
the PIP joint of the 2nd toe.  There was no evidence, 
however, of osteoarthritis, acute fracture, or other interval 
complication.  

On her June 2003 substantive appeal, the veteran asserted 
that her feet were in worse condition post surgery; her left 
pinkie toe continued to be in constant pain due to a growth, 
and calluses had returned on both left and right great toe, 
as well as other parts of her feet.

At her hearing, the veteran testified that she had swelling 
and marked pronation-she walked on the outer edges of her 
feet.  The veteran experienced daily and consistent pain of 
her feet.  The veteran stated that orthopedic shoes had not 
helped, and that her condition had worsened over the years to 
the point that her feet got flatter and flatter.  Walking on 
the outer edges of her feet caused strain on the veteran's 
legs, and created callosities.  The veteran stated that after 
the 2001 VA examination, a VA physician told her she might be 
a good candidate for additional surgery; otherwise, most 
doctors had told her she was not a good candidate for 
surgery.  

A July 2004 VA examination report noted that the veteran 
commuted by train, and then walked two blocks to her job.  
The veteran was not receiving any prescribed medication for 
her foot condition.  The veteran alleged pain in both feet, 
aggravated by prolonged standing and walking.  The veteran 
was not presently using any orthotics, insert, or special 
shoes.

A physical examination revealed bilateral pes planus.  
Examination of the right foot indicated no tightening of the 
tendo Achillis, and there was not hindfoot valgus deformity 
or pain on manipulation of the foot.  The veteran had 
extensive callosity in the foot.  She had callosities under 
the fifth metatarsal and second metatarsal on the plantar 
aspect, which were tender.  She had a corn on the tip of the 
fourth toe and on the medial IP joint of the big toe.  There 
was callosity on the heel of the foot and these calluses were 
tender, but there was no evidence plantar fasciitis.  The 
left foot again revealed that the veteran had multiple 
callosities present under the second toe and fifth toe, the 
heel, and the medial aspect of the big toe.  There were 
healed scars on the dorsum of all toes of both feet.  On the 
left foot, the second toe was overriding the third toe due to 
lateral deviation.  

The veteran was diagnosed as having bilateral pes planus, 
status post correction of hammertoe deformity and 
bunionectomy with residual extensive calluses in both feet.  
The examiner commented that the veteran had limitation in 
prolonged standing and walking due to chronic bilateral feet 
and callosity.  A podiatrist last trimmed her calluses in 
January 2004.  There was no evidence of further limitation 
due to further loss of motion, incoordination, weakness, or 
flare-up.  

It is noted that the only rating criteria that offer an 
evaluation in excess of 30 percent are Diagnostic Codes 5276 
and 5278.  The veteran's service-connected disability, 
however, has not manifested to the extent necessary for the 
50 percent rating based on either criteria.

For example, the examiner did not find bilateral extreme 
tenderness of the plantar surfaces of the veteran's feet, 
marked inward displacement, and severe spasm of the tendo 
Achilles for both feet (the examiner found that the veteran's 
right foot did not elicit tendo achillis problems-and as 
just stated, both feet need to exhibit that symptom in order 
for the maximum schedular to apply under Diagnostic Code 
5276).  Nor did the examiner find marked contraction of the 
plantar fascia with dropped forefoot, and marked varus 
deformity-two essential manifestations of claw foot under 
Diagnostic Code 5278 for the maximum schedular.

As such, the veteran is not entitled to a disability 
evaluation in excess of 30 percent at this time. 




ORDER

Entitlement to a compensable rating for status post surgery 
varicose veins, right lower extremity, is denied. 

Entitlement to a 10 percent rating for status post surgery 
varicose veins, left lower extremity, is granted.  

Entitlement to a rating in excess of 10 percent for a lumbar 
spine disorder is denied.  

Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder is denied.  




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


